internal_revenue_service number info release date cc psi 1-cor-132459-01 date uilc we are responding to your correspondence requesting late s_corporation relief under revproc_98_55 based on the information submitted you are seeking to establish date as the effective date for s_corporation status because your request was postmarked before the window period for relief had closed we have taken action on your behalf and asked the ogden service_center to input your election for an effective date as requested if after days from the date of this letter you fail to receive a notice from the internal_revenue_service confirming acceptance of your election please contact mrs rose at the telephone number provided above further if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries cc copy of submission
